DETAILED ACTION
This is a Notice of Allowability based on the 16/580,010 application response filed on 02/25/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11, 13-20 are allowed.
The prior art of record Hummer (US Publication No. 2007/0049472), Morway (US Publication No. 2015/0141214), Bognatz (US Patent No. 9,492,701), and Klonoski (US Patent No. 9,717,943) are the closest prior arts to the claimed invention but fails to teach or render obvious engaging bars are adapted to removably and rotatably engage with corresponding support fixtures of the rack; a jam pin extending from the arm parallel with the longitudinal axis a selected distance along the arm from the engaging bar, wherein, when the engaging bar is engaged with the support fixture, the jam pin contacts the stanchion of the rack to prevent rotation of the engaging bar; two offset arms connected with respective ones of the engaging portions and extending perpendicular to the axis; and a platform supporting bar extending parallel with the longitudinal axis and connecting the offset arms to one another, wherein the offset arms and support bar support the weight receiving portions an offset distance from the longitudinal axis.

Claims 2-3 and 8 depend directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable. Claims 5-7 and 9 depend directly or indirectly from claim 4 and are 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.K./Examiner, Art Unit 3784                                     

/NYCA T NGUYEN/Primary Examiner, Art Unit 3784